Case 2:19-cr-20096-MAG-DRG ECF No. 12, PageID.26 Filed 12/28/18 Page 1 of 4



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

THE UNITED STATES OF AMERICA,                         CRIMINAL NO. 18-mj-30632

                    Plaintiff,
v.

DEVIN JAMAL WALKER,

                    Defendant.


        STIPULATION TO ADJOURN PRELIMINARY EXAM AND
           COMPLAINT AND TO FIND EXCLUDABLE DELAY

      The United States of America and Defendant agree that there is good cause to

extend the Complaint, and to adjourn the Preliminary Exam in this case from 1:00

p.m. on December 28, 2018 to February 26, 2019 at 1:00 p.m. See Fed. R. Crim. P.

5.1(d). This extension of time is necessary to allow the parties to investigate the facts

of this case further and engage in plea negotiations. Defendant concurs in this request

and agrees that it is in his best interest. The parties further stipulate and agree that

the complaint from December 10, 2018 will remain in full force and effect through

the new date of February 26, 2019. The parties stipulate and agree that this

stipulation and any order resulting therefrom shall not affect any previous order of

pretrial detention or pretrial release.

      The parties also stipulate and agree that they have been, and continue to be,

engaged in ongoing plea negotiations, from December 11, 2018, up to and through

the new date of the preliminary examination, February 26, 2019. And the period of
Case 2:19-cr-20096-MAG-DRG ECF No. 12, PageID.27 Filed 12/28/18 Page 2 of 4



delay between December 28, 2018 and February 26, 2019, should be excluded in

calculating the time within which the defendant shall be indicted under the Speedy

Trial Act.

      The parties agree that the case is complex with voluminous forensic and other

discovery and that the delay is necessary for the defense to adequately prepare and

to   engage    in   negotiations.   Additionally,    the   parties   agree   that   the

adjournment/scheduling of the preliminary examination to February 26, 2019 would

serve the ends of justice, and that the failure to grant this continuance “would deny

counsel for the defendant . . . the reasonable time necessary for effective preparation,

taking into account the exercise of due diligence,” 18 U.S.C. § 3161(h)(7)(B)(iv).

Therefore, “the ends of justice served by the granting of such continuance [will]

outweigh the best interests of the public and the defendant in a speedy trial,” 18

U.S.C. § 3161(h)(7)(A), and the parties request an order to that end.


s/ April N. Russo                              s/ Rhonda Brazile w/permission
Assistant United States Attorney               Attorney for Defendant
211 West Fort Street, Suite 2001               613 Abbott St.
Detroit, Michigan 48226-3211                   Detroit, MI 48226
april.russo@usdoj.gov                          Rhonda_Brazile@fd.org


December 21, 2019
Case 2:19-cr-20096-MAG-DRG ECF No. 12, PageID.28 Filed 12/28/18 Page 3 of 4



                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

THE UNITED STATES OF AMERICA,                     CRIMINAL NO. 18-mj-30632

                   Plaintiff,
v.

DEVIN JAMAL WALKER,

                   Defendant.


                   ORDER ADJOURNING PRELIMINARY
                    EXAMINATION AND COMPLAINT

      This matter coming before the court on the stipulation of the parties, it is

hereby

      ORDERED that good cause exists to extend the complaint and adjourn

Preliminary Examination from December 28, 2018 to February 26, 2019 in this case.

See Fed. R. Crim. P. 5.1(d).

      ORDERED that the complaint and the detention order remain in full force

and effect.
Case 2:19-cr-20096-MAG-DRG ECF No. 12, PageID.29 Filed 12/28/18 Page 4 of 4



      ORDERED that the period from December 28, 2018 through February 26,

2019, shall be excluded from computing the time within which an information or

indictment must be filed under the Speedy Trial Act because the parties are engaged

in plea negotiations and because the ends of justice served by such continuance

outweigh the interests of the public and the defendant in a speedy trial. See 18 U.S.C.

' 3161(h)(7).    The Court finds that the delay is necessary for the defense to

adequately prepare because of the complex nature of this case and the voluminous

forensic and other discovery and also for the defense to effectively engage in

negotiations with the Government.

                                              IT IS SO ORDERED.

                                              s/David R. Grand
                                              David Grand
                                              United States Magistrate Judge

Entered: 12/28/18
